Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without drawing a claim to a mixture of bensulfuron-methyl and metsulfuron being added to Fluroxypyr or 2,4D or MCPA or Diflufenican or Metribuzin being synergistic over the mixture alone in comparison to  the Fluroxypyr alone or 2,4D alone or MCPA alone or Diflufenican alone or Metribuzin alone, which is/are critical or essential to the practice of the invention but not included in the claim(s) as well as not explained in the Specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Reciting a mixture of bensulfuron-methyl and metsulfuron being added to Fluroxypyr or 2,4D or MCPA or Diflufenican or Metribuzin being synergistic over the mixture alone and Fluroxypyr alone or 2,4D alone or MCPA alone or Diflufenican alone or Metribuzin alone in the claims is critical because this is how the majority of results are provided/exhibited in the Specification at Tables 1,3,4,5,6,7 and 8(see below) but not explained in the claims or specification.

    PNG
    media_image1.png
    523
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    829
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    562
    816
    media_image3.png
    Greyscale











    PNG
    media_image4.png
    575
    861
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    636
    806
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    268
    828
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    383
    832
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    330
    795
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    228
    782
    media_image9.png
    Greyscale


Although synergy is novel to combination of  a mixture of bensulfuron-methyl and metsulfuron being added to Fluroxypyr or 2,4D or MCPA or Diflufenican or Metribuzin being synergistic over the mixture alone and Fluroxypyr or 2,4D or MCPA or Diflufenican or Metribuzin alone, this appears not to be recited in the claims. 
Table 2 in the instant Specification is clearly drawn to a comparison to a mixture comprising bensulfuron-methyl, metsulfuron and Fluroxypy to bensulfuron-methyl alone and metsulfuron alone and Fluroxypyr alone where the mixture provides/exhibits synergy over bensulfuron-methyl alone and metsulfuron alone and Fluroxypyr alone. This too should be clearly claimed. 


    PNG
    media_image10.png
    540
    790
    media_image10.png
    Greyscale


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616